               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

KAREN C. RONCONE and RICHARD     )
RONCONE,                         )
                                 )
               Plaintiffs,       )
                                 )     Civil No. 2017-43
               v.                )
                                 )
BRENT C. HAZZARD, GARTH P.       )
HUDSON, individually and d/b/a   )
OVER THE LINE CHARTERS,          )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Terri L. Griffiths
St. Thomas, U.S.V.I.
     For Karen C. Roncone and Richard Roncone,

Matthew J. Duensing
Stryker, Duensing, Casner & Dollison
St Thomas, U.S.V.I.
     For Brent C. Hazzard, and Garth P. Hudson, individually and
d/b/a Over the Line Charters.


                               ORDER
GÓMEZ, J.

      In or around February 2015, Karen C. Roncone (“Roncone”)

and her husband, Richard Roncone (collectively the “Roncones”)

chartered a boat, Over the Line, through Garth P. Hudson

(“Hudson”). The charter was for a day trip to various beaches on

Water Island and St. Thomas. Over the Line is owned by Over the

Line V.I., LLC. Hudson is the managing member of Over the Line

V.I., LLC.
Roncone v. Hazzard et al.
Civil No. 2017-cv-43
Order
Page 2

      On February 27, 2015, the Roncones boarded Over the Line at

the Saga Haven Marina in St. Thomas (“Saga Haven”). On that day,

Brent C. Hazzard (“Hazzard”) was the captain onboard Over the

Line.

      During the day trip, Over the Line travelled between

several beaches. While travelling from the last beach to return

to Saga Haven, Over the Line travelled through waves. At some

time during the return trip to Saga Haven, Roncone became

airborne. When Roncone landed on the boat, she injured her back.

      Sometime thereafter, Over the Line reached Saga Haven.

Roncone sought medical attention with Ambulatory Care in St.

Thomas. A doctor advised that she should see her doctor in New

York.

      Sometime thereafter, Roncone’s doctor in New York ordered

an MRI. The results of the MRI evidenced a fractured vertebra

and two ruptured discs.

      On February 23, 2017, the Roncones brought an action in

this Court. In their complaint, the Roncones allege causes of

action for negligence, gross negligence, duty to warn and

protect, and loss of consortium against both Hazzard and Hudson.

The Roncones also demand a jury trial.

      Hudson and Hazzard filed an answer to the Roncones’

complaint. Hazzard and Hudson and are represented by the same
Roncone v. Hazzard et al.
Civil No. 2017-cv-43
Order
Page 3

attorneys in this matter. Hazzard and Hudson each argue that

Hazzard was an independent contractor.

      Rule 1.3 of the American Bar Association’s Model Rules of

Professional Conduct provides that “[a] lawyer shall act with

reasonable diligence and promptness in representing a client.”

The Preamble to the Model Rules states that “[a]s advocate, a

lawyer zealously asserts the client’s position under the rules

of the adversary system.”

      Furthermore, Rule 1.7(a) of the American Bar Association’s

Model Rules of Professional Conduct provides,

      (a) Except as provided in paragraph (b), a lawyer shall not
      represent a client if the representation involves a
      concurrent conflict of interest. A concurrent conflict of
      interest exists if:

      (1) the representation of one client will be directly
      adverse to another client; or

      (2) there is a significant risk that the representation of
      one or more clients will be materially limited by the
      lawyer’s responsibilities to another client, a former
      client or a third person or by a personal interest of the
      lawyer.

      (b) Notwithstanding the existence of a concurrent conflict
      of interest under paragraph (a), a lawyer may represent a
      client if:

      (1)the lawyer reasonably believes that the lawyer will be
      able to provide competent and diligent representation to
      each affected client;

      (2)the representation is not prohibited by law;

      (3)the representation does not involve the assertion of a
      claim by one client against another client represented by
Roncone v. Hazzard et al.
Civil No. 2017-cv-43
Order
Page 4

      the lawyer in the same litigation or other proceeding
      before a tribunal; and

      (4) each affected client gives informed consent, confirmed
      in writing.

American Bar Association’s Model Rules of Professional Conduct,

Rule 1.7.

      [A] lawyer asked to represent several individuals … is
      likely to be materially limited in the lawyer’s ability to
      recommend or advocate all possible positions that each
      might take because of the lawyer’s duty of loyalty to the
      others. The conflict in effect forecloses alternatives that
      would otherwise be available to the client. The mere
      possibility of subsequent harm does not itself require
      disclosure and consent. The critical questions are the
      likelihood that a difference in interests will eventuate
      and, if it does, whether it will materially interfere with
      the lawyer’s independent professional judgment in
      considering alternatives or foreclose courses of action
      that reasonably should be pursued on behalf of the client.

Rule 1.7 (comment 8)(emphasis added).

      “[S]imultaneous representation of parties whose interests

in litigation may conflict, such as coplaintiffs or

codefendants, is governed by paragraph (a)(2). A conflict may

exist by reason of substantial discrepancy in the parties’

testimony, incompatibility in positions in relation to an

opposing party or the fact that there are substantially

different possibilities of settlement of the claims or

liabilities in question.” Id. (comment 23).
Roncone v. Hazzard et al.
Civil No. 2017-cv-43
Order
Page 5

      The premises considered, it is hereby

      ORDERED that, no later than 3:00 p.m. on Friday, February

8, 2019, Brent C. Hazzard and Garth P. Hudson, shall each file a

brief, with citations to appropriate authority, addressing: (1)

whether any conflict exists between Brent C. Hazzard and Garth

P. Hudson; and (2) to the extent a conflict exists, what, if

any, measures have been taken to address the conflict.




                                    S\
                                          Curtis V. Gómez
                                          District Judge
